 



Exhibit 10.5



    Aether Systems, Inc.   Grant No. ____________     1999 Equity Incentive Plan
        Stock Option Agreement for Employees         Schedule I    

         
Optionee’s Name:
  Robert W. D’Loren    

         
Optionee’s Signature:
       

                         
Optionee’s S.S.N.:
      —       —        

             
Option Shares:
  # of shares   2,686,976    

         
Date of Grant:
  June 6, 2006    

                 
Exercise Price per Share:
  $ 4.10 ( Four Dollars and  Ten Cents)

         
Term Expiration Date:
  June 6, 2016    
 
       

     
Option Exercisability Provisions:
  This Option is exercisable effective as follows: 1/3 shares effective June 6,
2007, 1/3 shares effective June 6, 2008 and 1/3 shares effective June 6, 2009,
assuming you remain employed through that date. Unexercisable portions of
Options expire immediately when the optionee ceases to be employed, unless the
optionee’s employment is terminated by the company without Cause (as defined in
the optionee’s employment agreement) or by optionee for Good Reason (as defined
in optionee’s employment agreement) or upon the occurrence of a Change of
Control (as defined in the optionee’s employment agreement), at which time all
unexercisable portions of Options shall vest.
 
   
Option Expiration Rules:
  Except as stated above, exercisable portions of Options remain exercisable
until the first to occur of the following, each as defined further in the Plan,
and then immediately expire:

  a.   on the date that is 12 months after the optionee’s death;     b.   in the
case of the optionee’s Disability (as defined in optionee’s employment
agreement), on the earlier of (i) the first anniversary of the optionee’s
termination of employment for Disability and (ii) 60 days after the date
optionee no longer has a Disability;     c.   On the date that is 180 days
following the date of termination, if, within 12 months following a Change of
Control, the Company terminates the optionee’s employment without Cause or if
the optionee terminates his employment for Good Reason;

Schedule I to Aether Option Form 99-12-B

 



--------------------------------------------------------------------------------



 



  d.   on the date that is the 90th day after the date of termination of
employment, other than (i) for a reason as stated in subsections (a), (b) or
(c) above or (ii) in the case of termination for Cause, which shall cause this
option and the rights exercisable hereunder to terminate immediately; or     •  
immediately in the case of a Substantial Corporate Change that is also a Change
of Control, unless either (i) such termination would prevent use of “pooling of
interest” accounting for a reorganization, merger or consolidation of the
Company that the Board of Directors approves, or (ii) provision is made in
writing in connection with a transaction for the assumption or continuation of
this option or the substitution for this option is provided for by the successor
entity, with appropriate adjustments as to the number and kind of shares of
stock into which this option is exercisable and prices, in which event this
option shall not be terminated; provided, however, that if the rights hereunder
would otherwise terminate under the preceding clause and the Company considers
that the fair market value of the Common Stock as a result of the Substantial
Corporate Change exceeds or is likely to exceed the exercise price, the Company
will provided either that (i) the optionee will have the right, at such time
before the completion of the transaction causing the termination as the Board of
Directors reasonably designates, to exercise any unexercised portions of this
option, including those portions that the Change of Control will make
exercisable; or (ii) cause the Company, or agree to allow the successor, to
cancel this option after payment to the optionee of an amount in cash, cash
equivalents, or successor equity interests substantially equal to the fair
market value under the transaction minus the exercise price for the shares
covered by this option (and, where the Board of Directors determines it is
appropriate, any required tax withholdings).

This Option is o is not þ intended to be an Incentive Stock Option. Aether
intends to treat Options designated as ISOs to the limits the Code allows and as
nonqualified stock options for any additional Option Shares.
Schedule I to Aether Option Form 99-12-B

 